EXAMINER’S COMMENTS

Claim Interpretation
	As per Applicant’s arguments regarding interpretation under 35 U.S.C. 112(f), the Examiner notes the following:
	As per the limitation “suction flow control device,” Applicant has properly incorporated sufficient structure within the claim to perform the recited function.  Therefore, this limitation is no longer interpreted under 35 U.S.C. 112(f).
	As per the limitations “transport climate control system” and “transport unit.”  Applicant argues that sufficient structure is provided in the specification and drawings to render interpretations of these limitations obvious.  However, that is not the standard for overcoming interpretation under 35 U.S.C. 112(f).  Rather, the structure described is the specification and drawings simply inform the metes and bounds of the interpretation under 35 U.S.C. 112(f) as set forth in the previous Office Action.  Interpretation of these limitations under 35 U.S.C. 112(f) is therefore maintained.

	Also, as set forth in the Interview Summary of 14 October 2021, the rejection based on omitted essential elements is withdrawn since Applicant never explicitly disclosed the steps as essential as stipulated under the guidance set forth in MPEP 2172.01 for making such a rejection.

Reasons for Allowance
Claims 1-11 and 13-18 are allowed.
	As per independent claims 1 and 11, Applicant has properly incorporated the allowable subject matter of original claim 12.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763